WIDENER, Circuit Judge,
concurring:
I concur in the result but not in the reasoning of the opinion.
I think the panel opinion makes the mistake of categorizing the first sentence of former § 8-24 of the Virginia Code as a “tort” statute of limitations. Slip opinion p. 774. I do not think this is correct because the first sentence of § 8 — 24, the provision applied here, concerns itself in terms with actions “for personal injuries.” Immediately following in the same section of the Code are limitations for “personal action[s] for which no limitation is otherwise prescribed,” which are five years for a right of action which survives and one year for a right of action which does not survive.1
If there was a general “tort” limitation under Virginia law, it was the one-year limitation in § 8 — 24 for rights of action which do not survive and five years for *775rights of action which do survive, not the two-year limitation for “personal injuries” which the Virginia court has never held to apply other than injuries to the person, meaning to the body.
Because I agree with the panel that the characterization of the cause of action here is not contract, I think the one-year statute would apply because I do not believe the cause of action should survive.
I think the panel opinion here makes essentially the same error commenced in Almond v. Kent, 459 F.2d 200 (4th Cir. 1972), and continued in Johnson v. Davis, 582 F.2d 1316 (4th Cir. 1978).
The Virginia Code, with respect to limitations of action, was revised in 1977, and I note that the revisers of the Code agree with me that the one-year limitation for “personal actions” is the “catch-all provision.” See Reviser’s Note to § 8.01-248 (1977) of the Virginia Code. The two-year limitation for “personal injuries” of § 8-24 is repeated in the 1977 revision as § 8.01-243. But § 8.02-244 of the 1977 revision then refers to a person “entitled to bring an action for personal injury” dying “as result of such injury.” I find it difficult to perceive that the “personal injury” referred to in the Code is anything other than injury to the body, else the Code would not refer to a person dying from it.
The reasons for my separate views have been set out in somewhat more detail in my dissent to denial of rehearing in Johnson v. Davis, supra.

. § 8-24 refers to the Virginia Code prior to the 1977 revision.